POET, J.,
dissenting.
The majority here holds the entry into the defendant’s home under the circumstances described as justified under the exigent circumstances rule. State v. Gassner, 6 Or App 452, 488 P2d 822 (1971). In my opinion the facts here do not warrant the application of that rule.
The affidavit as described in the majority opinion does not say that heroin was in the house, only that it had been observed on the person of the defendant while he was in the house. The defendant was in cus*409tody outside the house at the time of entry, beside his automobile. He obviously was in no position to dispose of anything in the house.
Furthermore, there is no contention that anyone else engaged with the defendant in the heroin trade was present or reasonably believed to be present in the house. The defendant had given no signal and had made no attempt to do so at the time of entry and had had no prior occasion to apprehend the need to do so.
Accordingly, it does not appear to me that there is anything more than pure conjecture from the evidence set forth in the opinion to “reasonably believe there is likelihood that the evidence might be destroyed if announcement is given.” State v. Gassner, supra. 6 Or App at 464. The majority correctly points out that the “blanket exception for narcotics” doctrine is not the rule in Oregon. It is difficult to see in what substantial respect it is not now the rule, under the majority decision.
Inherent in the opinion is the assumption that any person present in the home of a drug trafficker is himself for that reason alone not entitled to the protection of OHS 133.290.
Under this decision there is then protection neither for the police nor for law-abiding persons present in another’s home.
For the foregoing reasons I respectfully dissent.